MEMORANDUM **
Petitioner Javaid Lodhie petitions for review from a final order of the Board of Immigration Appeals (“BIA”) denying his request for cancellation of removal.
1. We lack jurisdiction over the petition for review pursuant to 8 U.S.C. § 1252(a)(2)(B)(i) because Petitioner challenges a discretionary decision — the denial of his application for cancellation of removal in the exercise of discretion. We lack jurisdiction to review a decision by the BIA denying an alien’s application for cancellation of removal in the exercise of discretion. Mendez-Castro v. Mukasey, 552 F.3d 975, 978 (9th Cir.2009).
2. Petitioner has not set forth a color-able constitutional claim over which we could otherwise exercise jurisdiction. See id. (holding that “any challenge of an [immigration judge’s] discretionary determination must present a colorable claim” in order for this court to exercise jurisdiction (citing Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005))).
PETITION DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.